DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    602
    766
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicant intends by the recitation “filter” as it is used in the claims. It is unclear what structure is intended by “filter” when the term is used alone in “basket(s)” differ from those claims that only refer to a “filter.” 
Claims 1-18 employ multiple occurrences of the recitation “adapted to.”  It is unclear what “adaptations” have been made to the structure in question, or what structure this language intends.  Furthermore, it is unclear when the “adaptations" were made.  Absent a clear recitation of the nature of adaptation and the structure attendant therewith, a claim is indefinite. The metes and bounds of patent protection sought are not clearly ascertainable.  Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement.   For these reasons, the claims are seen to be vague and indefinite.
It is unclear what Applicants intend by the recitation, “configured,” as it used in claims 9 and 18.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
It is unclear what is intended by “constitutes” as it is used in the claims. Does Applicant intend “comprises”?
In claim one, at lines 4-5, it is unclear what is intended by the recitation, “from stormwater in the stormwater management system.” It is unclear what constitutes “in” said “system.” It is unclear “from” where the stormwater flows. The claim is purported to be defining said “system.” The same applies to lines 7-8 of claim one. The same applies to the same/similar language appearing at claim 2, lines 4, and 7-8.
In claim 18, the relative and subjective recitation “easily” has rendered the claim vague and indefinite since it is subject to numerous possible interpretations.

Claim Rejections - 35 USC § 103
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of BLUNDELL (US 8,323,485) and RILE (US 853,598).
BLUNDELL discloses a storm water filtration system:

    PNG
    media_image2.png
    437
    632
    media_image2.png
    Greyscale

The system of BLUNDELL fails to teach an inner or outer filter for a drainage opening. 
RILE discloses a device a device employing a two-stage inner and out filter for filtering water exiting a sump:

    PNG
    media_image3.png
    572
    403
    media_image3.png
    Greyscale

It is submitted that it would have been obvious to one of ordinary skill in the art to incorporate the filter of RILE into the system of BLUNDELL in order to prevent debris from flowing downstream of the filter of BLUNDELL.
With respect to those claim limitations that specify various area proportions, ratios or multiples thereof, such limitations, absent a showing of unexpected results specifically associated therewith, are not seen to patentably distinguish the claims over the art as applied. One of ordinary skill in the art would have readily sized the filters commensurate with the expected operational conditions, if it is established that such limitations are not taught by the combination of the references.
Claim Rejections - 35 USC § 103
Claims 8,11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of BLUNDELL (US 8,323,485) and RILE (US 853,598) and SINGLETON (US 6,261,445).
BLUNDELL discloses a storm water filtration system:

    PNG
    media_image2.png
    437
    632
    media_image2.png
    Greyscale

The system of BLUNDELL fails to teach an inner or outer filter for a drainage opening. Additionally, BLUNDELL fails to teach the claimed baskets and/or fabric filter media.
RILE discloses a device a device employing a two-stage inner and out filter for filtering water exiting a sump:

    PNG
    media_image3.png
    572
    403
    media_image3.png
    Greyscale

It is submitted that it would have been obvious to one of ordinary skill in the art to incorporate the filter of RILE into the system of BLUNDELL in order to prevent debris from flowing downstream of the filter of BLUNDELL.
With respect to those claim limitations that specify various area proportions, ratios or multiples thereof, such limitations, absent a showing of unexpected results specifically associated therewith, are not seen to patentably distinguish the claims over the art as applied. One of ordinary skill in the art would have readily sized the filters commensurate with the expected operational conditions, if it is established that such limitations are not taught by the combination of the references.


SINGLETON discloses a fabric filter media supported by a filter basket as clearly depicted in Figure 3:

    PNG
    media_image4.png
    706
    511
    media_image4.png
    Greyscale

	In view of SINGLETON, it would have been obvious to cover the support structures of the references as combined above with fabric media, in order to more thoroughly filter the fluid passing therethrough.
s 9,10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of BLUNDELL (US 8,323,485) and RILE (US 853,598) and SINGLETON (US 6,261,445).as applied to claims 8,11 and 13-17 above, and further in view of BUTLER (US 2003/0034286 A1).
	Claims 9 and 12, differ from the references as applied above by specifying a pivotable connection. BUTLER discloses the use of pivotable hinged “51” connections to secure storm drain filters:

    PNG
    media_image5.png
    378
    508
    media_image5.png
    Greyscale

	In view of the teachings of BUTTLER, it would have been obvious to one of ordinary skill in the art to secure the filters of the references as applied above by employing a hinge mechanism to facilitate pivotable manipulation and/or assembly of the filters.
Information Disclosure Statement
	As an aid to guidance in complying with 37 CFR §§ 1.56, 1.97 and 1.98, Chapter 2000 of the MPEP has been written.
MPEP § 2001.06(b) [R-2]    Information Relating to or From Copending United States Patent Applications
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are “material to patentability” of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir.1972):

[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.

See also MPEP § 2004, paragraph 9.
Accordingly, the individuals covered by 37 CFR 1.56 cannot assume that the examiner of a particular application is necessarily aware of other applications which are “material to patentability” of the application in question, but must instead bring such other applications to the attention of the examiner. See Dayco Prod., Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).  For example, if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications. Similarly, the prior art references from one application must be made of record in another subsequent application if such prior art references are “material to patentability” of the subsequent application.>See Dayco Prod., 329 F.3d at 1369, 66 USPQ2d at 1808.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776